Case 1:21-mj-02049-JJO Document 9 Entered on FLSD Docket 01/15/2021 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 21-mj-02049-O'SULLIVAN


 UNITED STATES OF AMERICA,

               Plaintiff,

 v.

 SHAKIM MIKE and
 ROYSTIN DAVID

            Defendants.
 ______________________________/

                                   DETENTION ORDER

        Pursuant to 18 U.S.C. § 3142(f), on January 15, 2021, a hearing was held to

 determine whether defendants SHAKIM MIKE and ROYSTIN DAVID should be

 detained prior to trial. Having considered the factors enumerated in 18 U.S.C. §

 3142(g), this Court finds that no condition or combination of conditions will reasonably

 assure the appearance of these defendants as required. Therefore, it is hereby ordered

 that defendants SHAKIM MIKE and ROYSTIN DAVID be detained prior to trial and until

 the conclusion thereof.

        In accordance with the provisions of 18 U.S.C. § 3142(i), the Court hereby

 makes the following findings of fact and statement of reasons for the detention:

        1. The defendants are charged by criminal complaint in the Southern District of

 Florida with attempt to possess with intent to distribute a controlled substance in

 violation of Title 21, United States Code, Section 846. Therefore, the defendants are
Case 1:21-mj-02049-JJO Document 9 Entered on FLSD Docket 01/15/2021 Page 2 of 4




 charged with a narcotics offense for which a maximum sentence of more than ten (10)

 years is prescribed, resulting in a rebuttable presumption that no condition or

 combination of conditions will reasonably assure the appearance of the defendants at

 all future court proceedings. Title 18, United States Code, Section 3142(e) and (f).

        2.   The weight of the evidence against the defendants is substantial. The

 government has proffered that on January 12, 2021, a chartered flight arrived at the

 OpaLocka Executive Airport in Miami, Florida from St. Thomas U .S. Virgin Islands. The

 defendants were onboard that flight. Also onboard that flight were 14 pieces of luggage

 containing over 300 kilograms of cocaine with a value of more than $5 million.

        Defendant Mike absconded while U.S. Customs and Border Protection inspected

 the luggage. Defendant Mike ultimately agreed to surrender in a hotel room in Orlando,

 Florida. Defendant Mike admitted to participating in the smuggling venture.

        Defendant David acknowledged having loaded the aircraft with the luggage but

 denied knowing there were narcotics on the plane. However, text messages sent as

 early as September 2020 show that defendant David knew about the scheme and even

 suggested hiring a flight attendant to avoid detection.

        3. The pertinent history and characteristics of defendant Shakim Mike support

 pretrial detention. Defendant Mike was born on January 27, 1992 in St. Thomas, U.S.

 Virgin Islands. The defendant is facing a minimum mandatory term of ten years'

 imprisonment if convicted of the instant offense. Defendant Mike is a member of the

 U.S. Virgin Islands police department and is enlisted in the National Guard. The



                                             2
Case 1:21-mj-02049-JJO Document 9 Entered on FLSD Docket 01/15/2021 Page 3 of 4




 defendant will likely lose both sources of income as a result of being charged with the

 instant offense. Title 18, United States Code, Section 3142(g)(3)(A).

        4. The pertinent history and characteristics of defendant Roystin David support

 pretrial detention. Defendant David was born on November 12, 1992, in St. Thomas,

 U.S. Virgin Islands. The defendant is employed in the mailroom at the Internal Revenue

 Bureau and is enlisted in the National Guard. The defendant will likely lose both

 sources of income as a result of being charged with the instant offense. Title 18, United

 States Code, Section 3142(g)(3)(A).

        5. The Court specifically finds, that there are no conditions or combination of

 conditions which reasonably will assure the appearances of defendants Shakim Mike

 and Roystin David as required. The defendants face a substantial term of imprisonment

 if convicted of the instant offense and will likely lose their sources of income as a result

 of being charged with the instant offense. Defendant Mike fled law enforcement.

 Defendant David has no assets. The defendants were involved in months' long planning

 and were entrusted with a considerable amount of cocaine which leads the Court to

 believe that this was not a one time venture.

        Based upon the above findings of fact, which were supported by a

 preponderance of the evidence, the Court has concluded that defendants Shakim Mike

 and Roystin David present a risk of flight.

        The Court hereby directs:

               (a) That defendants Shakim Mike and Roystin David be committed to the

 custody of the Attorney General for confinement in a corrections facility separate, to the

                                               3
Case 1:21-mj-02049-JJO Document 9 Entered on FLSD Docket 01/15/2021 Page 4 of 4




 extent practical, from persons awaiting or serving sentences or being held in custody

 pending appeal;

               (b) That Defendants Shakim Mike and Roystin David be afforded

 reasonable opportunity for private consultation with counsel; and

               (c) That, on order of a court of the United States or on request of an

 attorney for the Government, the person in charge of the corrections facility in which

 defendants Shakim Mike and Roystin David are confined deliver these defendants to a

 United States Marshal for the purpose of an appearance in connection with a court

 proceeding.

         DONE AND ORDERED at Miami, Florida, this 15th day of January, 2021.




                                   _______________________________________
                                   JOHN J. O'SULLIVAN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             4
